UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-2238


BRENDA MVENG-WHITTED,

                Plaintiff - Appellant,

          and

LAWRENCE HAWTHORNE,

                Plaintiff,

          v.

THOMAS LAROSE, Individually and in his official capacity as
Chairperson of the Art Department of Virginia State
University; VIRGINIA STATE UNIVERSITY,

                Defendants - Appellees,

          and

DR. WELDON HILL,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      John A. Gibney, Jr.,
District Judge. (3:11-cv-00842-JAG-MHL)


Submitted:   April 28, 2014                   Decided:   May 1, 2014


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Josephine S. Miller, LAW OFFICE OF JOSEPHINE SMALLS MILLER, East
Hartford, Connecticut; Samuel H. Woodson, III, LAW OFFICE OF
S.H. WOODSON, III, Alexandria, Virginia, for Appellant. Mark R.
Herring, Attorney General of Virginia, Rhodes B. Ritenour,
Deputy Attorney General, Peter R. Messitt, Ronald N. Regnery,
Senior Assistant Attorneys General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Brenda      Mveng-Whitted            appeals      the   district   court’s

order granting the Defendants’ motion for summary judgment on

her employment discrimination and retaliation claims under Title

VII   of   the     Civil    Rights     Act     of    1964,     as    amended,   and   her

remaining claim under 42 U.S.C. § 1981 (2006). ∗                         On appeal, she

contends     that    the     district     court       erred     in   granting   summary

judgment to the Defendants based on the evidence.                        We affirm.

             We review whether a district court erred in granting

summary judgment de novo, applying the same legal standards as

the district court and viewing the evidence in the light most

favorable to the nonmoving party.                     Martin v. Lloyd, 700 F.3d
132, 135 (4th Cir. 2012).               A court must enter summary judgment

“against    a    party     who    fails   to      make    a    showing   sufficient    to

establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at

trial.”     Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

             “Where the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party, there

is no genuine issue for trial.”                   Matsushita Elec. Indus. Co. v.

Zenith     Radio    Corp.,       475 U.S. 574,      587   (1986)    (citation    and


      ∗
       The district court previously dismissed her § 1981 claim
against Virginia State University based on sovereign immunity.



                                              3
internal   quotations     omitted).        “The   nonmoving   party      cannot

create a genuine issue of material fact through mere speculation

or the building of one inference upon another,” Othentec Ltd. v.

Phelan, 526 F.3d 135, 140 (4th Cir. 2008) (citation and internal

quotations omitted), and she cannot defeat summary judgment with

merely a scintilla of evidence, Am. Arms Int’l v. Herbert, 563
F.3d 78, 82 (4th Cir. 2009).              Rather, she “must produce some

evidence   (more   than    a   scintilla)     upon   which    a   jury    could

properly proceed to find a verdict for the party producing it,

upon whom the onus of proof is imposed.”               Othentec Ltd., 526
F.3d at 140 (citations and internal quotations omitted).

           We have reviewed the record and the parties’ briefs,

and we conclude that the district court did not err in granting

summary judgment to the Defendants.           Accordingly, we affirm for

the reasons stated by the district court.            See Mveng-Whitted v.

Larose, No. 3:11-cv-00842-JAG-MHL (E.D. Va. Sept. 12, 2013); see

also Adams v. Trustees of the Univ. of N.C.-Wilmington, 640 F.3d
550, 557-60 (4th Cir. 2011).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                      AFFIRMED




                                      4